Citation Nr: 1423762	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-20 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypothyroidism.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for loss of visual acuity.

5.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for loss of visual acuity, to include as secondary to traumatic brain injury (TBI).

5.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to June 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the appeal was later returned to Lincoln, Nebraska. 

In March 2013, the Veteran testified before the Board, and a transcript of that hearing is of record.  

The issue of entitlement to a service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypothyroidism and loss of visual acuity, and entitlement to an increased rating for PTSD are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Service connection for hypothyroidism was last denied by a March 2008 rating decision.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the March 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for hypothyroidism.

3.  Service connection for loss of visual acuity was last denied by an October 2006 rating decision.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the October 2006 rating decision is new and raises  a reasonable possibility of substantiating the claim for service connection for loss of visual acuity.

5.  In a March 2013, the Veteran's representative submitted a written request to withdraw the Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim for service connection for hypothyroidism been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence sufficient to reopen a previously denied claim for service connection for loss of visual acuity has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(50) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypothyroidism

The Veteran originally submitted a claim of entitlement to service connection for hypothyroidism in July 2006.  An October 2006 RO rating decision denied the claim.  Notice of the denial and notice of appellate rights were provided in October 2006.  The Veteran indicated in February 2007 that he was waiting on an examination to be scheduled and one was scheduled in May 2007.  A May 2007 rating decision again denied the claim and a March 2008 also denied the claim.  The Veteran did not appeal those decisions and the rating decisions became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for hypothyroidism may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the RO found that the Veteran's hypothyroidism pre-existed active service and was not incurred in, or aggravated during active service.  

The evidence submitted by the Veteran since the RO denial speaks to the Veteran's hypothyroidism being no longer controlled by medication.  The Veteran has testified that, while he previously could control his hypothyroidism with medication, the medication he requires was not available to him during active service, and especially during his two tours in Iraq.  The Veteran has reported that the lack of medication has "deregulated" his thyroid and has caused his disability to increase in severity and his thyroid levels to become uncontrollable.  That evidence was not considered by the RO in its previous denial of the Veteran's claim.  This additional new evidence is also material, as it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).  

In sum, the additional evidence listed above is new in that it was not previously before agency decision makers at the time of the final rating decision.  It is also material for purposes of reopening the claim of entitlement to service connection for hypothyroidism.  The additional evidence is neither cumulative nor redundant of the evidence of record, raises a reasonable possibility of substantiating the claim because it is evidence that shows that the Veteran's hypothyroidism has increased in its severity since active service.

Accordingly, the Board finds that new and material evidence has been submitted with regard to the claim.  The claim for service connection for hypothyroidism is reopened.  As the Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed hypothyroidism claim, the claim will be remanded.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Loss of Visual Acuity

The Veteran originally submitted a claim of entitlement to service connection for loss of visual acuity in July 2006.  The claim was denied by the RO in an October 2006 rating decision.  Notice of the denial and notice of appellate rights were provided in October 2006.  The Veteran did not appeal that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for loss of visual acuity may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the RO found that the Veteran's loss of visual acuity pre-existed active service and was considered a congenital defect.

The evidence submitted by the Veteran since the RO denial speaks to the Veteran's loss of visual acuity as the result of the numerous traumatic brain injuries the Veteran experienced while in active service as a result of many improvised explosive device (IED) blasts which occurred close to him.  The Veteran stated that after every IED blast, he lost his vision for a half an hour to two hours either almost completely, or he saw shadows and experienced blurry vision.  The Veteran has testified that he can no longer drive at night due to poor vision; that his vision is also blurry during the daytime; that he has trouble focusing his vision, with or without glasses; and that it has become increasingly difficult for him to perform his job functions due to blurry vision.  That evidence presents a new theory of entitlement, the loss of visual acuity being secondary to the TBIs and IED blast residuals, that was not considered by the RO in the previous denial of the Veteran's claim.  That additional new evidence is also material, as it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

In sum, the additional evidence listed above is new in that it was not previously before agency decision makers at the time of the final rating decision.  It is also material for purposes of reopening the claim of entitlement to service connection for loss of visual acuity.  The additional evidence is neither cumulative nor redundant of the evidence of record, raises a reasonable possibility of substantiating the claim because it is evidence that shows that the Veteran's loss of visual acuity might be related to repeated TBIs.

Accordingly, the Board finds that new and material evidence has been submitted with regard to the claim.  The claim for service connection for loss of visual acuity is reopened.  As the Veteran has fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed loss of visual acuity claim, the claim will be remanded.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

In a March 2013, the Veteran's representative submitted a written request to withdraw the Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss.

The Board finds that the Veteran has withdrawn the appeal with respect to entitlement to service connection for bilateral hearing loss.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Thus, the Board does not have jurisdiction to review that issue and it is dismissed.




ORDER

As new and material evidence has been received, the claim of entitlement to service connection for hypothyroidism is reopened.  To that extent only, the claim is allowed.

As new and material evidence has been received, the claim of entitlement to service connection for loss of visual acuity is reopened.  To that extent only, the claim is allowed.

The appeal on the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

The Veteran asserts that hypothyroidism, with which he was diagnosed as a child, was aggravated by active service.  Specifically, the Veteran asserts that he did not have the necessary medication available to him during active service, and especially during his two tours of duty in Iraq.  The Veteran has related that not having the medication he requires on a daily basis destabilized his hypothyroidism, which was previously well-controlled by medication, and that the disability is no longer controlled by medication.  The Veteran has also reported that, while he needs to have his blood regularly drawn to check his thyroid-stimulating hormone (TSH) levels, he did not have that done while in Iraq, as the medical staff either refused to take his blood or would not send out blood samples for testing. 

The Board finds that a VA examination is needed to address the Veteran's theory of entitlement.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Current treatment records should also be obtained before a decision is made.

The Veteran asserts that the multiple TBIs he experienced as a result of IED blasts in active service have resulted in the loss of visual acuity.  The Veteran stated during the May 2013 hearing that he began experiencing loss of visual acuity after the first concussion he suffered, and that loss of visual acuity followed every concussion thereafter, lasting anywhere from half an hour to two hours.

The issue of entitlement to service connection for a TBI is being referred to the RO.  Because the Veteran asserts that his loss of visual acuity for which he seeks service connection may be secondary to the multiple TBIs he experienced in active service, a determination with respect to entitlement to service connection for a TBI may have an impact upon consideration of the issue of entitlement to service connection for loss of visual acuity.  The Board finds that those two issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, consideration of the claim for entitlement to service connection for loss of visual acuity must be deferred until the RO adjudicates the referred claim for entitlement to service connection for a TBI.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran is service-connected for PTSD, and has been assigned a 10 percent rating from August 2007 and a 30 percent rating from April 2010.

The Veteran's most recent VA examination for PTSD is remote in time, as it occurred in August 2011, two and a half years ago.  In his August 2012 appeal to the board and at the March 2013 Board hearing, the Veteran specifically stated that his PTSD symptoms had worsened since the VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  An updated VA PTSD examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and to adequately evaluate his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Current treatment records should also be obtained before a decision is rendered with regard to the above issue.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for traumatic brain injury.

2. Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of hypothyroidism.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should provide an opinion regarding whether hypothyroidism was aggravated by active service, including because the Veteran did not have daily required medication regularly available while in active service and did not have adequate monitoring of blood levels.  The examiner should consider the Veteran's contention that his hypothyroidism became uncontrolled during active service and continues to be uncontrolled.

4. Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to PTSD.  The examiner is also requested to determine and specifically list the symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for PTSD consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

5. Then readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


